Citation Nr: 0844671	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-39 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic left hip 
disorder.

2.  Entitlement to service connection for a chronic left knee 
disorder.

3.  Entitlement to service connection for a chronic left 
ankle disorder.


REPRESENTATION

Appellant represented by:	Bergmann & Moore, Attorneys at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to June 
1970.  This case comes to the Board of Veterans Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The issues addressed in this 
remand were addressed in a January 2008 Board decision and 
were each denied at that time.  The veteran appealed these 
issues to the United States Court of Appeals for Veterans 
Claims (CAVC) and the CAVC issued a joint remand as to each 
issue in November 2008.

The veteran is noted to have testified at an October 2007 
Travel Board hearing before the undersigned Veterans Law 
Judge and a copy of the transcript of that hearing is in the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran served in combat in Vietnam and his service 
medical records show complaints regarding his left hip which 
was diagnosed as being strained in service.  The veteran 
submitted an April 2001 chiropractic evaluation which 
included the diagnosis of tenosynovitis of the ankle, foot, 
and toes.  The veteran underwent a VA examination in 
September 2004 at which time he was diagnosed as having 
conditions of the left hip, knee, and ankle but with no 
pathology for any of those conditions.  No opinion regarding 
the etiology and possible relation to service accompanied the 
diagnoses in this VA examination and as such, remand is 
necessary as indicated by the CAVC's November 2008 joint 
remand.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination of his left hip, knee, and 
ankle.  Have the examiner review the 
claims file in conjunction with the 
examination and make a note of such 
review in the examination report.  Have 
the examiner conduct all necessary 
tests and answer the following 
questions:

	a.  Does the veteran have a left hip, 
knee, or ankle condition?  If so, 
please list all appropriate diagnoses 
regarding the left hip, knee, and 
ankle.

	b.  If the veteran has any diagnosed 
conditions affecting the left hip, 
knee, or ankle, are those diagnosed 
conditions at least as likely as not 
related to service (to include the in-
service complaints regarding the left 
hip and service in combat)?  Address 
this question as to each of the 
diagnosed conditions affecting the left 
hip, knee, and ankle and include a 
complete rationale for all opinions 
given.

2.  Review the examination report and 
if it is inadequate in any way return 
it for revision.

3.  Thereafter, readjudicate the claims 
on appeal and if any remain denied 
issue the veteran a supplemental 
statement of the case and allow an 
appropriate period for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

